t c summary opinion united_states tax_court n thomas ryan petitioner v commissioner of internal revenue respondent docket no 13239-02s filed date n thomas ryan pro_se francis mucciolo and michael d zima for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect at relevant times and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioner’s federal income taxes and additions to tax under sec_6651 and and sec_6654 as follows year deficiency sec_6651 sec_6651 sec_6654 additions to tax dollar_figure big_number dollar_figure big_number big_number big_number -- dollar_figure -- -- the notice_of_deficiency did not include an amount for this addition after concession sec_1 by the parties the issues for decision are whether petitioner’s horse training and breeding activity during and was an activity_not_engaged_in_for_profit within the meaning of sec_183 whether petitioner is entitled to joint filing_status for married individuals under sec_1 for and whether petitioner is entitled to long-term_capital_gain treatment on the sale of approximately shares of securities and whether petitioner received nonemployee compensation of dollar_figure in petitioner concedes that he is liable for the additions to tax under sec_6651 and sec_6654 for the tax years in issue respondent concedes that petitioner is not liable for additions to tax under sec_6651 for the tax years in issue some of the facts have been stipulated and they are so found the stipulation of facts the stipulation of settled issues and the attached exhibits are incorporated by this reference petitioner resided in brooksville florida at the time the petition was filed at the time the notice_of_deficiency was issued petitioner had not filed federal_income_tax returns for and respondent determined that petitioner received wage income for each tax_year in issue that petitioner was entitled to a standard_deduction for married filing separate status that petitioner received income on the sale of certain securities in which is taxable as short-term_capital_gain rates and that petitioner received nonemployee income in petitioner does not dispute that he received wage income in the amounts determined by respondent petitioner does however dispute the filing_status the characterization of capital_gain income and a portion of the omitted nonemployee income immediately before trial petitioner submitted penciled returns for the years in issue in which he claimed the following losses for a horse breeding activity horse breeding activity year income expenses lo sec_1 gross --- --- --- dollar_figure big_number big_number dollar_figure big_number big_number at trial petitioner asserted that expenses and losses for and were dollar_figure and dollar_figure respectively respondent asserts that the horse breeding activity did not constitute an activity engaged in for profit under sec_183 and that petitioner is not entitled to those losses for convenience we will combine our findings and discussion herein i burden_of_proof generally the burden_of_proof is on the taxpayer rule a under sec_7491 the burden_of_proof shifts from the taxpayer to the commissioner if the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s tax_liability sec_7491 it appears that the examination of the years in issue commenced after the effective date of sec_7491 petitioner has conceded that he has not satisfied any of the criteria of sec_7491 or we conclude that the burden_of_proof remains on petitioner for the years in issue ii general background petitioner was employed as a full-time emergency room physician during the tax years in issue he received taxable wage income of dollar_figure in dollar_figure in and dollar_figure in petitioner worked for emsa contracting services inc emsa during and and for florida em-i medical services inc em-i during he worked 12-hour shifts and was scheduled to work to shifts each month in petitioner also worked part time as a medical director for florida regional ems florida ems in and petitioner worked for health central hc during the years in issue petitioner was married to janene ryan petitioner and his wife owned and bred horses iii horse activity a general the deductibility of a taxpayer’s expenses attributable to an income-producing activity depends upon whether that activity was engaged in for profit see sec_162 sec_183 sec_212 sec_162 provides that a taxpayer who is carrying_on_a_trade_or_business may deduct ordinary and necessary expenses_incurred in connection with the operation of the business sec_212 provides for a deduction for expenses paid_or_incurred in connection with an activity engaged in for the production_or_collection_of_income or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income the record is unclear regarding the nature of petitioner’s work at hc sec_183 specifically precludes deductions for activities not engaged in for profit except to the extent of the gross_income derived from such activities sec_183 and b for example deductions are not allowable for activities that a taxpayer carries on primarily as a sport or hobby or for recreation sec_1_183-2 income_tax regs for a taxpayer’s expenses in an activity to be deductible under sec_162 or sec_212 and not subject_to the limitations of sec_183 the taxpayer must show that he engaged in the activity with an actual and honest objective of making a profit 91_tc_371 78_tc_642 affd without opinion 702_f2d_1205 d c cir hastings v commissioner tcmemo_2002_310 although a reasonable expectation of a profit is not required the taxpayer’s profit objective must be actual and honest dreicer v commissioner supra pincite sec_1_183-2 income_tax regs whether a taxpayer has an actual and honest profit objective is a question of fact to be resolved from all the relevant facts and circumstances hulter v commissioner supra pincite hastings v commissioner supra sec_1_183-2 income_tax regs greater weight is given to objective facts than to a taxpayer’s mere statement of intent dreicer v commissioner supra pincite sec_1_183-2 income_tax regs the taxpayer bears the burden of establishing the requisite profit objective rule a 94_tc_41 hastings v commissioner supra petitioner is not entitled to a presumption that his horse activity is engaged in for profit under sec_183 because petitioner’s gross_income from his horse activity has not exceeded deductions for any years in the period of consecutive taxable years ending with the first of the years in issue see sec_183 the burden_of_proof has not shifted to respondent it remains on petitioner see id b losses from the horse breeding activity petitioner’s involvement with horses began in when he and his wife purchased nu time spot nts an appaloosa stallion from a friend petitioner bought nts as a foal petitioner wanted to breed nts but did not do so immediately because foals cannot be bred until they are at least years old petitioner also knew that prospective purchasers wanted older well-trained foals petitioner believed it was best to obtain broodmares and breed foals petitioner and his wife hoped to sell the foals and offer nts as a stud regulations promulgated under sec_183 provide the following nonexclusive list of factors which normally should be considered in determining whether an activity was engaged in for petitioner had five broodmares and two 2-year-old foals at the time of trial profit the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and elements of personal pleasure or recreation sec_1_183-2 income_tax regs no single factor nor the existence of even a majority of the factors is controlling but rather it is an evaluation of all the facts and circumstances in the case taken as a whole that is determinative 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs the manner in which the taxpayer carried on the activity the fact that a taxpayer carries on the activity in a businesslike manner and maintains complete and accurate books_and_records may indicate a profit objective sec_1_183-2 income_tax regs petitioner did not keep adequate and accurate records of his horse breeding activity he did not describe measures he took for bookkeeping or discuss a method for recording information that would indicate that he carried on the activity in a businesslike manner a taxpayer is required to maintain records sufficient to substantiate deductions that he claims on his tax_return sec_6001 sec_1_6001-1 income_tax regs petitioner did not file tax returns for the years in issue nor did he seek the advice of an accountant or bookkeeper to maintain books_or_records petitioner commingled the financial affairs of the horse breeding activity with his personal finances he paid all the expenses of the horse activity from his personal account and maintained no separate financial accounts for the horse activity the commingling of funds is an indication that the activity is a hobby rather than a business for profit see ballich v commissioner tcmemo_1978_497 to the extent petitioner maintained records of his business activity the records were disorganized he placed canceled checks and receipts from his horse breeding activity in a box or in ziploc bags petitioner would store the box or bags in hi sec_4 when this case was first called for trial at a prior session of this court petitioner requested a continuance so that he could prepare returns for the years in issue petitioner’s request was granted and the case was scheduled on the next calendar one week before trial petitioner submitted federal_income_tax returns to respondent then at trial petitioner requested another continuance in order to adjust the farm expenses claimed the request for continuance was denied and the trial was held at a date later in the session house barn or garage or other places petitioner retained some canceled checks but his records were incomplete petitioner did not develop a business plan he never consulted an accountant or purchased accounting software for his horse breeding activity petitioner did not prepare a written analysis of the time it would take him to break even or make a profit petitioner’s wife met with two people in the horse breeding business she discussed the financial aspects of their respective operations and the feasibility of entering into the horse breeding business petitioner did not present any evidence as to how these discussions affected the conduct of the activity petitioner did not conduct the horse training and breeding activity in a businesslike manner this factor weighs against petitioner the expertise of the taxpayer or his advisers a taxpayer’s expertise and extensive study of an activity’s accepted business and economic practices or consultation with experts may indicate a profit objective sec_1_183-2 income_tax regs petitioner did not consult with experts to become knowledgeable about techniques of training and breeding horses nor did he learn the economics of the activity as previously indicated petitioner’s wife spoke with two persons about the financial aspects of their respective horse breeding activities however petitioner did not elaborate on those conversations regarding the advice if any or on the economic aspects of horse training and breeding petitioner and his wife may have received some advice on the economic aspects of horse breeding but the facts do not indicate that petitioner received any specific business advice on how to start and operate a horse breeding business petitioner’s wife has handled ridden and cared for horses all of her life apparently mrs ryan had gained substantial experience in the training breeding health and maintenance of horses since leaving high school mrs ryan’s experience is not the same as knowledge of the financial aspects of creating a profitable horse breeding program see mckeever v commissioner tcmemo_2000_288 taxpayer’s background as a lifelong horsewoman did not provide sufficient expertise on the economic aspects of a horse pursuit to indicate a profit objective this factor weighs against petitioner the time and effort expended by the taxpayer in carrying on the activity the fact that a taxpayer devotes much of his or her personal time and effort to an activity may indicate a profit objective especially where the activity does not involve substantial personal or recreational aspects id from through petitioner worked twelve to eighteen 12-hour shifts each month as a full-time emergency room physician petitioner also worked part time for other medical- related entities in addition to his full-time work petitioner worked approximately hours each month nevertheless petitioner spent some of his time working with his wife in the maintenance and care of their horse breeding activity he traveled to horse shows with his wife he purchased feed and cleaned bathed brushed and fed the horses he took care of the horse farm and ran errands that benefited the horses petitioner’s wife however did most of the work regarding the care of the horses petitioner did not use the horses for more than minimal personal or recreational use this factor weighs in petitioner’s favor the expectation that the assets used in the activity may appreciate in value a taxpayer’s expectation that assets such as land and other tangible_property used in an activity may appreciate in value to create an overall profit may indicate that the taxpayer has a profit objective as to that activity sec_1_183-2 income_tax regs an overall profit is present if net_earnings and appreciation are enough to recoup losses sustained in prior years 45_tc_261 affd 379_f2d_252 2d cir petitioner indicated that his primary expectation for a profit came from the anticipated appreciation in the value of his horses he failed to explain the basis of that expectation petitioner knew that it was unlikely that he and his wife would earn a profit from their horse breeding activity because they purchased nts as a foal and nts physically could not breed with a mare for at least years petitioner asserted that it would be another years after nts was ready for breeding before petitioner would sell any of the stallion’s foals this 6-year timeframe does not include the mare’s month-gestation period petitioner knew that the sale of a horse from his breeding activity would not occur until at least more than years into the activity furthermore the record shows that petitioner’s horse breeding activity produced a history of losses petitioner reported substantial losses for and there is no record of any receipts for the years in issue or years following this factor weighs against petitioner the success of the taxpayer in carrying on other similar or dissimilar activities although an activity is unprofitable the fact that a taxpayer has previously converted comparable activities from nonprofitable to profitable enterprises may show a profit objective sec_1_183-2 income_tax regs neither petitioner nor his wife has ever been involved in any other entrepreneurial ventures this is a neutral factor the taxpayer’s history of income or losses with respect to the activity the fact that a taxpayer incurs a series of losses beyond an activity’s startup stage may indicate the absence of a profit objective as to that activity unless the losses can be blamed on unforeseen or fortuitous circumstances beyond the taxpayer’s control sec_1_183-2 income_tax regs cf golanty v commissioner t c pincite horsebreeding activity may be engaged in for profit despite consistent losses during the startup phase petitioner attributes part of his losses to a depressed market due to the date terrorist attacks petitioner testified that before he could have received dollar_figure to dollar_figure dollars for a 3-year-old foal but in petitioner believed that a 3-year-old foal would yield a maximum of dollar_figure to dollar_figure dollars petitioner had several years of losses because he did not have any 3-year-old foals to sell petitioner had losses totaling dollar_figure for tax years and combined while the events of date may have depressed the market petitioner did not make any sales or have any foals available for sale during the years in issue there is no evidence of any gross_receipts from this activity at any time before or after the years in issue this factor weighs against petitioner the amount of occasional profits if any which are earned the amount of profits earned in relation to the amount of losses_incurred the amount of the investment and the value of the assets in use may indicate a profit objective see sec_1_183-2 income_tax regs absent actual profits the opportunity to earn substantial profits in a highly speculative venture may be sufficient to indicate that the activity is engaged in for profit see id see also dawson v commissioner tcmemo_1996_417 taxpayer’s belief that a champion horse could generate a substantial amount of revenue and correspondingly large profits may be probative of a profit objective petitioner speculated that he could have earned substantial income through breeding nts petitioner purchased nts because he was a special stallion one of two grandchildren of a 10-time world champion appaloosa horse when petitioner purchased nts he believed that this stallion could sire foals ranging in value from dollar_figure to dollar_figure depending on the foal’s age yet petitioner provided no proof of the appaloosa breed’s ability to command a price of dollar_figure to dollar_figure per foal this factor weighs against petitioner the financial status of the taxpayer the fact that a taxpayer does not have substantial income or capital from sources other than an activity may indicate that the activity is engaged in for profit see sec_1_183-2 income_tax regs the fact that a taxpayer does have substantial income from sources other than an activity on the other hand may indicate that the activity is not engaged in for profit the latter is especially true where losses from the activity generate substantial tax benefits or where there are personal or recreational elements involved sec_1_183-2 income_tax regs petitioner received approximately dollar_figure in dollar_figure in and dollar_figure in in wages from his work as an emergency room physician petitioner averaged dollar_figure per year as a full-time wage earner over the 3-year tax period the salary or income for each tax_year in question which petitioner hoped to offset by claimed losses indicates that the activity is not one engaged in for profit this factor weighs against petitioner elements of personal pleasure or recreation the absence of personal pleasure or recreation relating to the activity in question may indicate the presence of a profit objective sec_1_183-2 income_tax regs the mere fact that a taxpayer derives personal pleasure from an activity however does not necessarily mean that he or she lacks a profit objective with respect thereto a profit objective may be present in the latter case if the activity is truly engaged in for profit as evidenced by other factors petitioner derived some pleasure from the horse breeding activity he enjoyed the horses and attended horse shows and other events with his wife but we do not find that the enjoyment rose to the level of recreational activity petitioner did not ride the horses for recreational purposes although his wife rode them when she showed the horses at certain horse- related events this factor is neutral on the basis of the above analysis we conclude that petitioner is not entitled to the claimed losses resulting from his horse breeding activity iv filing_status in order to qualify for rates applicable to married individuals filing joint returns an individual must make a joint_return with his or her spouse pursuant to sec_6013 sec_1 joint filing_status is not permitted unless a joint_return is filed and made a part of the record before the case is submitted to the court for decision 86_tc_433 n affd in part and revd in part 851_f2d_1492 d c cir gudenschwager v commissioner tcmemo_1989_6 if a taxpayer has not filed a return by the time his case is submitted for decision it is too late for the taxpayer to file a joint_return and elect joint filing_status petitioner submitted and federal_income_tax returns to respondent approximately week before trial and before the matter was submitted on the and returns petitioner checked the box married filing joint_return the returns were signed by petitioner but not by his wife under certain circumstances federal_income_tax returns may be considered joint returns if one spouse signs the returns and checks the box indicating that the returns are joint returns sec_1_6013-1 income_tax regs see 27_tc_270 where filing_status on tax_return indicated married filing joint_return but the taxpayer’s wife did not sign return did not object to its filing or did not file a separate_return herself it was presumed that the joint_return was filed with the tacit consent of the wife affd 251_f2d_44 8th cir however returns signed by just one spouse will qualify as valid joint returns only if both spouses intend to file joint returns gudenschwager v commissioner supra on the return petitioner checked the box married filing separate returns thus it is clear petitioner did not intend to file a joint_return for the factors evidencing intent to file a joint_return are lack of reason for a refusal to file a joint_return the absence of objections by the nonsigning spouse the delivery of tax data to the husband for the purpose of making the tax_return and the apparent advantage in filing a joint_return heim v commissioner supra the federal_income_tax returns petitioner submitted to respondent reported taxable wage income of dollar_figure for and dollar_figure for petitioner’s wife received wage income of dollar_figure in and dollar_figure in the wage income petitioner reported on the federal_income_tax returns does not include the wage income received by his wife the returns reflect only petitioner’s wage income for and there is no evidence that petitioner’s wife intended to file a joint_return with petitioner for or we conclude that petitioner is not entitled to joint filing_status for any of the years in issue respondent’s determination is sustained v sale of stock on date petitioner sold shares of barnett banks inc stock respondent determined in the notice_of_deficiency that petitioner had short-term_capital_gain on the sale of shares of stock petitioner received proceeds of dollar_figure from the sale of the shares of stock the parties stipulated that petitioner had a cost_basis of dollar_figure including brokerage fees and commissions on the first of the shares sold petitioner and respondent did not stipulate the cost_basis for the remaining shares sold petitioner substantiated his claim that the shares of stock were purchased during the 1980s petitioner presented credible testimony that he paid for the stock through automatic deductions from his checking account over a 5-year period we are satisfied that petitioner purchased the shares of stock and held them for more than year therefore petitioner is entitled to long-term_capital_gain treatment on the sale of the shares of stock see sec_1222 vi nonemployee compensation respondent determined that petitioner received dollar_figure in nonemployee compensation from florida ems in the parties stipulated that petitioner received nonemployee compensation in from florida ems of at least dollar_figure petitioner asserts that florida ems mistakenly sent a duplicate form 1099-misc miscellaneous income to respondent showing dollar_figure petitioner presented credible testimony that he received form_1099 income during of dollar_figure and not dollar_figure respondent did not present a copy of a second form_1099 showing dollar_figure but rather relied on an irptr transcript6 of account reflecting receipt of two forms showing dollar_figure each petitioner credibly testified that the second form_1099 was a duplicate at trial petitioner accepted responsibility for failing to file his federal_income_tax returns and failing to keep adequate_records of the horse breeding activity he agreed to all omitted income except the additional dollar_figure reflected on form_1099 we conclude on this record that petitioner did not receive additional other income of dollar_figure as determined by respondent reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule the document is a certificate_of_official_record information returns master_file transcript respondent was unable to provide any detail as to the source of the dollar_figure reflected in the transcript
